Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It cannot be determined which of the previously-introduced ultrasonic attenuations is being referenced at claim 6, line 3, by the phrase “the ultrasonic attenuation”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belimo (WO 2012/065276) in view of Kolesnikov (US 2019/0107513).

Regarding claim 1, Belimo discloses a method for determining the mixing ratio R of a fluid comprising a mixture of at least two different fluids for a technical process in a device including a fluid flow path from an input to an output, the method comprising:
irradiating an ultrasonic signal with a transmission level along a measuring distance running inside a measuring section of the fluid flow path (e.g., page 4 lines 10-15 and Figure 1);
measuring a receiving level of the ultrasonic signal at one end of the measuring distance (using the transducers; e.g., see page 4 lines 10-21);
determining speed of sound based at least on the transmission and receiving levels of the ultrasonic signal (e.g., col. 4 line 10 to page 5 line 5);
measuring a temperature of the fluid flowing through the measuring section (page 2, step a); and
determining a mixing ratio of the at least two different fluids from the determined speed of sound and from the measured fluid temperature (e.g., page 3, step 3).

Belimo discloses using the speed of sound, not ultrasonic attenuation. Kolesnikov teaches that it was known in the art at the time of filing to similarly determine a mixing ratio using ultrasonic attenuation rather than the speed of sound.  To equivalently determine the mixing ratio in Belimo’s system, it would have been obvious to use ultrasonic attenuation rather than speed of sound, as taught by Kolesnikov.
Regarding claim 2, Belimo discloses the method as claimed in claim 1, wherein the mixture comprises water and an antifreeze (e.g., page 1 lines 10-12).
Regarding claim 3, Belimo discloses the method as claimed in claim 2, wherein determining a current value of the mixing ratio R includes using a lookup table or mathematical function mapping the speed of sound and the fluid temperature onto the mixing ratio (e.g., FIG 2), and Kolesnikov teaches that it similarly known to determine a current value of the mixing ratio R includes using a lookup table or mathematical function mapping the ultrasonic attenuation and the fluid temperature onto the mixing ratio (e.g., para. 0022).  To determine the current value of the mixing ratio using the ultrasonic attenuation as rendered obvious in the analysis of claim 1, it would have been obvious to use a lookup table or mathematical function mapping the ultrasonic attenuation and the fluid temperature onto the mixing ratio, as taught by Kolesnikov.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 7-16 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/14/22